-

 

 

eT Ae

 

 

 

 

Plain ) as Se pee Seo
“a %, ; ) Civil ActionNo, 9° ZIPS CVs b> RE
SOmRE DEY | er At

 

SUBPOENA TO pea si tian pha ete tea. OR OBIEC cs

To: gistiene Awwe PR (Ee e

(Name of person fo"whom ae directed)

 

 
   
   

a stone eae inst m or jee, andt to: reimnift Inasene, copy it testing, ors
| shetealy e CORRESPOMOEMCE (AO ATPACHINEI§: yi :
wine, "ga empioyer CF WECEURTS OR WAKE COMP COUPRTE, ITM |

 

 

gr mw paw, wi7h vincimn camhecte of Awe oP Hem _ fae ene
| Place: ELECTR ane PROUVCTION “Pe "Date and Time: - .
| patric hy campoeHt 200 goer Com | ! 4/904 | b. 00 yn

 

 

 

 

(Ol Jnspection of Premises: YOU ARE COMMANDED to: permit entry onto-the designated. premises, land, or
other property possessed :or controlled by you at the time, date, .and location set.forth below, so that the requesting party:

- hay’ snaps measure, survey, photograph, test,.or sample the property: or any designated object or operation ont it.

 

| Place: | - Date and Time:

 

 

 

 

 

 
   
  

104 your pro Be ion a8 a petson ikjecrse toa scoot and Rul le oe and: er elating to your duty to.

is’ sul pom and the poteiital consequences oft not doing so.

 

 

 

OR

 

 

 

 

 

 

Tf this nilipoena nag the of Prodiictcn on. of ee

 

Notice to the person who issues or. request this supa

  

‘Case 5:21-cv- SOC! FL. Document mae " | ‘sm 05/13/21, Page lof 3

 

 
*

‘ AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE 7
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

T received this subpoena for (name of individual and title, if any)

 

On (date)

C1 I served the subpoena by delivering a copy to the named person as follows:

 

on (date) sor

 

 

I returned the subpoena unexecuted because:

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

 

$ rma
My fees are $ — _ for travel and $ for services, for a total of $ . 0.00
I declare under penalty of perjury that this information is true.
Dates Seem ne ae a anaemia een
Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:

Case 5:21-cv-00061-FL Document 42-4 Filed 05/13/21 Page 2 of 3

 
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

Federal Rule of Civil Procedure 45 (c), (a), (e), and (g) (Effective 12/1/13)

({c) Place of Compliance.

(l) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only: as follows:
(A) within 100 miles of where the person resides, i is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, ifthe person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would ‘not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be ‘inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliarice is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection,

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections, A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested,
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection,

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a patty’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.
(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden. :

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or i

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena,

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
Ifa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms,

(C) Electronically Stored Information Praduced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information, The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld, A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produce the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P, 45(a}) Committee Note (2013).

 

Case 5:21-cv-00061-FL Document 42-4 Filed 05/13/21 Page 3 of 3

 

 
